BUFFINGTON, Circuit Judge.
This suit was originally brought in the state court. The plaintiffs claimed $20,009 each, or $40,000 damage. The defendant, alleging plaintiffs were citizens of Pennsylvania and defendant a corporate citizen of Delaware, removed the ease to the federal court. It was there tried and resulted in a verdict of $100 for each plaintiff. Plaintiffs moved for a new trial, which the court granted, and plaintiffs having reduced their claims to $2,750, the court remanded the case to the state court. Thereupon the defendant, alleging the court had no ground on which to grant a new trial, took this appeal.
On due consideration, we are of opinion the court committed no error. It had satisfied itself that there was really no such sum in issue as the plaintiffs alleged, and, when the plaintiffs agreed to reduce their claim below the statutory removal sum provided 'and the court was satisfied from the testimony that such statutory removal sum was not really involved, it was justified by the statute in remanding the case.
We had this same general subject before us in the ease-of Wilderman v. Roth (C. C. A.) 17 F.(2d) 486, 487, and we there held: “We agree with the opinion of the court, as stated in the margin, that the court was without jurisdiction and accordingly affirm its order of dismissal.” The opinion therein referred to is reported at (D. G.) 9F.(2d) 637.
The order remanding the case to the state court is affirmed.